                                          Case 4:19-cv-04906-YGR Document 53 Filed 06/02/20 Page 1 of 1




                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                NORTHERN DISTRICT OF CALIFORNIA

                                   3

                                   4     DENNIS BRUCE ALLUMS,                              CASE NO. 4:19-cv-04906-YGR
                                   5                  Plaintiffs,
                                                                                           ORDER DENYING AS MOOT PLAINTIFF
                                   6            vs.                                        DENNIS BRUCE ALLUMS’ ADMINISTRATIVE
                                                                                           MOTION TO CHANGE DEADLINE FOR
                                   7     DEPARTMENT OF JUSTICE, ET. AL.,                   FILING
                                   8                  Defendants.                          Re: Dkt. No. 52
                                   9          On May 21, 2020, the Court received Plaintiff Dennis Bruce Allums’ administrative
                                  10   motion to change or extend the deadline for filing a response to the motions to dismiss. (Dkt. No.
                                  11   52.) The Court notes that the envelope accompanying the administrative motion is dated April 14,
                                  12   2020. (Dkt. No. 52-1 at 1.)
Northern District of California
 United States District Court




                                  13          Having received no response by Allums to the motions to dismiss, the Court sua sponte
                                  14   extended the time for Allums to file a response to the motions to dismiss to May 19, 2020. (Dkt.
                                  15   No. 45 (order dated April 27, 2020.) Allums has since filed an opposition to both motions to
                                  16   dismiss. (Dkt. Nos. 48, 49.)
                                  17          Accordingly, in light of the Court’s extension, as well as the fact that Allums has already
                                  18   filed oppositions to the motions to dismiss, the admin motion to change the deadline for filing a
                                  19   response is DENIED AS MOOT.
                                  20          This Order terminates Docket Number 52.
                                  21          IT IS SO ORDERED.
                                  22

                                  23   Dated: June 2, 2020
                                                                                               YVONNE GONZALEZ ROGERS
                                  24
                                                                                              UNITED STATES DISTRICT JUDGE
                                  25

                                  26

                                  27

                                  28
